Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


DUBBIE DERRELL TRUITT,


                            Appellant,
v.

PAT TRUITT,

                            Appellee.

§

§

§

§

§

No. 08-07-00122-CV

Appeal from the

109th District Court

of Crane County, Texas

(TC# 5485)


M E M O R A N D U M   O P I N I O N

	This appeal is before this Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not paid the fee for the
filing of the clerk's record, nor shown himself entitled to a free appellate record, we dismiss the
appeal.
	Appellant filed a notice of appeal on April 30, 2007.  Appellant did not pay for or arrange
for the payment of the clerk's record in this appeal.  Our rules provide that while it is the district
clerk's responsibility to prepare the record, the appellant must either pay for the preparation of
the record or show himself entitled to appeal without paying the fee.  Tex.R.App.P. 35.3(a)(2).  If
a clerk's record is not filed because the appellant failed to pay the fee for preparing the record,
we may, after giving the appellant reasonable opportunity to cure, dismiss the appeal on our own
initiative.  Tex.R.App.P. 37.3(b).
	On June 8, 2007, this Court notified Appellant of our intent to dismiss his appeal for want
of prosecution due to his failure to file a clerk's record.  We received no response.  Accordingly,
we hereby dismiss this appeal for want of prosecution.  Tex.R.App.P. 37.3(b).



August 9, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.